                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


ELIZABETH MILLER,                               CV 18-148-BLG-SPW-TJC

                   Plaintiff,
                                                ORDER
vs.

PROGRESSIVE NORTHWESTERN
INSURANCE COMPANY,

                   Defendant.

      Upon Defendant Progressive Northwestern Insurance Company’s Motion to

Withdraw (Doc. 10), and good cause appearing,

      IT IS HEREBY ORDERED that Defendant’s Amended Answer and Jury

Trial Demand (Doc. 9) is hereby withdrawn from the record in this matter.

      DATED this 14th day of March, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
